WALKER, J.
— In April, 1914, complaints were filed with the Public Service Commission praying that an inquiry be made into the character of service rendered by the United Railways Company of the city of St. Louis. The specifications in said complaints were comprehensive and embraced many phases of street railway service. The Commission, after hearing evidence and making such other investigations and inquiries as it deemed proper, made an order, set forth under six headings or subdivisions. The first, third and fourth related to the manner in which the Railways Company was to operate, manage and conduct its cars; the fifth and sixth prescribed the time and manner of the company’s acceptance and compliance with the order; and the second required the company within a specified time to apply to the city authorities for permission to ■ construct and operate certain extensions of the company’s system as designated in the order. The company form-, ally expressed its willingness to comply with the order except as required by the second subdivision, which is as follows:
“Ordered 2nd, That the United Railways Company, defendant herein, be and it is hereby directed and re*436quired to make application, within thirty days from the effective date of this order, to the proper municipal authorities of the city of St. Louis, Missouri, for the necessary franchises, permits and authority, and to the property owners for the necessary consents, authorizing said defendant company to construct all of the following sections of track, and that the construction of all of said tracks, which may he so authorized, shall be made within the time herein specified.”
Following this the particular lines of the company required to be extended are designated and the times prescribed within which each extension is to be made. Upon the promulgation of this order the company filed a motion for rehearing, and upon its denial made application to the circuit court of the city of St. Louis for a writ of review to determine the validity of that portion of the order to which objection had been made. The circuit court sustained the order of the Commission and the company appeals.
While the proceedings were pending before the Commission the city of St. Louis adopted a new charter, which ‘provides that the city shall have power to regulate rates, quality of use, service and products and methods of conduct and operation of public utilities and at certain times to buy the plant and property of such utilities; and to compel from time to time reasonable extension of facilities for such service. [Sec. 1, art. 1, and sec. 2, art. 19, Charter of St. Louis.]
There is no controversy as to the facts or the regularity of the proceedings and the parties stipulate that the only issues are questions of law, viz., (1) the power of the Commission to order the Railways Company to apply to the municipal authorities of the city of St. Louis for franchises to operate a street railway or extensions thereof in the public streets of said city, and (2) the constitutionality of that portion of the charter of said city authorizing a municipal regulation of public utilities as therein prescribed.
*437Decisions of other States. Constructing Railway in Street: Consent of City. I. Acts creating public service commissions and defining tbeir powers are comparatively new ventures in legislation. Their newness, coupled with their comprehensive character, usually co-extensive with the State, has, . as is usual with new laws, caused frequent applications to be made to the courts to secure their construction. This has been especially true in regard to the Missouri law, although it was but recently enacted. Despite this fact, the vexed questions here have not received judicial interpretation, and, except by analogy, little aid is to be derived from the construction given to statutes of'this character by courts of last resort in other jurisdictions. The statutes may be, and often are, similar to, if not identical with, our own. But the 'organic laws of these states are different from ours. In construing our own statute, therefore, the plain limitations of our Constitution must, in conformity with one of the elementary rules of construction, always be kept in mind. It is appropriate in this' connection that the provision of our Constitution applicable in the construction of the statute here under review should be quoted. It is as follows:
“No law shall be passed by the General Assembly granting the right to construct and operate a street railroad in any city, town, village or on any public highway without first acquiring the consent of the local authorities having control of the street or highway proposed to be occupied by said street railroad and the franchises so granted shall not be transferred without similar assent first obtained.” [See. 20, art. 12, Constitution of Missouri.]
The pertinent parts of the Public Service Act, under which the Commission is seeking to exercise the power here complained of by appellant, is as follows:
“If in the judgment of the Commission, additional tracks, switches, terminals or terminal facilities , . . or any other property, construction, apparatus, equipment, facilities or device for use by any . . . street railroad corporation in or in connection with the trans*438portation of passengers . . . ought reasonably to be provided, or any repairs or improvements to or changes in any thereof in use ought reasonably- to be made, or any additions or changes in construction should reasonably be made thereto in order to promote the security or convenience of the public . . . or in order to secure adequate service or facilities for the transportation of passengers . . . the Commission shall, after a hearing, . . . make- and serve an order directing such repairs, improvements, changes or additions to be made within a reasonable time and in a manner to be specified therein, and every . . '. street railroad corporation is hereby required as directed to make all' repairs, improvements, changes and additions required of it by any order of the Commission served upon it . . .” [Sec. 49, Public Service Commission Act, p. 588, Laws 1913.]
The constitutional provision quoted is definite in its terms; discussion as to its purpose would therefore seem superfluous. Under ordinary circumstances little or no question can arise as to the uses and purposes of streets and public highways; and the wisdom in confiding their supervision and control to local authorities, being evident, need not be commented upon. The Constitution hut gives affirmative recognition to these facts. However, the enactment of the statute creating the Public Service Commission to effectuate its purpose in the supervision of public utilities, among others street railways, has, under section 49, supra, given or attempted to give certain powers to the Commission over streets and highways. The extent of this power under the Constitution is the matter here to be determined. While recognizing the rule that constitutional limitations upon legislative action must be construed in favor of the power of the Legislature- and he either expressly declared or clearly implied (State v. Wilson, 265 Mo. 1), it must also he borne in mind that when so expressed or implied they are to be construed as mandatory rather than directory (State ex rel. v. Hitchcock, 241 Mo. 433) and consequently exclusive in their terms.
*439It not infrequently occurs that words employed in a constitution or statute are so clear and explicit that an attempt to define them serves but to confuse rather than enlighten. The words “construct” and “operate” as employed in the constitutional provision under consideration are illustrative of this truth. We therefore hazard no further comment as to their meaning and application than to say that to construct as here used means to build upon‘the street or highway, whether by initial location or extension; and to operate means to use for the purposes of the construction.
The constitutional provision plainly requires as a prerequisite to the enactment of a valid statute for the construction and operation of street railroads that the consent of the local authorities therefor he. first acquired. While the language employed in the Constitution, if literally construed, may be held to be directed only to corporations seeking the privilege to construct and operate such public utilities, a reasonable construction of the provision will not justify this limitation upon its meaning; its purpose is not so much to limit the power and define the course to be pursued in securing the right to construct and operate as it is to declare where the power rests which is necessary to he invoked before the rights sought are granted.
The source of this power, viz., the local authorities, having been defined, the terms under which it is granted authorize the conclusion that it is absolute. It is a general rule, applicable here as elsewhere, that constitutional provisions are mandatory; their prohibitions and injunctions must therefore be obeyed. [State ex rel. v. Hitchcock, 241 Mo. 433; 8 Cyc. 762, and cases.] This being true, it is immaterial, so far as the application and extent of the power is concerned, whether the statute enacted in relation thereto he simply permissive, as is usually the case, or mandatory, as in the instant case; a condition precedent to the validity of the statute in any case is that the consent of the local authorities be first obtained. To obviate the application of the Constitution to the statute and as a consequence render the *440order of the Commission effective, it is contended by respondents that the statute is either not within or is excepted out of the limitation of the Constitution. The words employed in the Constitution are general and include within their terms any law enacted by the General Assembly in regard to the construction and operation of street railroads. The only limitations are in the designation of the particular class of utilities referred to and the places where they may be constructed and operated. Modifications in the application of the constitutional provision are permissible only in the presence of clearly defined exceptions. We find these neither expressed nor implied and we are consequently not authorized to make them. Subsequent legislation cannot modify the Constitution. It is elementary that in a conflict between the Constitution and a statute the latter must yield. [State ex rel. v. Wabash Railroad Co., 251 Mo. 134; State ex rel. v. C. B. & Q. Ry. Co., 251 Mo. 146.] The creation, therefore, of the Public Service Commission since the adoption of the Constitution and the clothing of it with comprehensive and plenary power in the regulation and control of- all public utilities will in no wise modify the course defined by the Constitution as necessary to be observed in the establishment or extension of street railroads.
The purpose of the order here sought to be enforced is to require, the appellant to extend its road; that this is sought to be accomplished by indirection is not material ; the resultant effect is the same. The order, while not directly requiring the appellant to make the extension, does require it to procure the consent of the proper authorities that (using the language of the order) “the construction of all of said tracks which may be so authorized shall be made within the time herein specified.” The purpose of the order is therefore evident, although it is mandatory more by inference than express declaration. Plowever this may be, the very words of the order carry with them a concession that consent is a prerequisite to its , enforcement. Consent such as the law recognizes cannot be the *441subject of compulsion; its existence depends upon the exercise of the voluntary will of those from whom it is obtained. It is well said in a South Carolina case (Gray v. Walker, 16 S. C. 143) that consent “implies an agreement to that which, but for the consent, could not exist,' and which the party consenting has the right to forbid. ” It is even more graphically stated in a Kansas case (Locke v. Redmond, 6 Kan. App. 76) where it is said that consent “supposes physical power to act, a moral power of acting, and a serious, determined and free use of these powers.” The order, therefore, no matter how mandatory may be its terms, is self-limiting. If, as a prerequisite to its enforcement, the appellant be required, as he is, to secure the consent thereto of the local authorities, and after reasonable effort fails, the order becomes inoperative and loses whatever characteristics it may have had, on its face, as a mandate, because it is incapable of enforcement without the precedent procurement of the necessary consent. A permissive order, such as here seeks judicial sanction, is a contradiction in terms and is unknown to the law. A mandatory order is burdened with no modifications and emanates from a source having power to enforce it. Lacking these essentials it is a mere nullity.
This is not true of the remainder of the order made by the respondents, to which appellant has given compliance; its terms are well within the broad and full power given respondents to regulate and control public utilities, which power, so far as exercised, has not contravened any constitutional provision.
Holding, as we do, subdivision 2 of the order to be inoperative for the reasons stated, it has not been deemed necessary to discuss the question as to whether or not the attempted enforcement of said subdivision involves the -making of a contract; nor does the extent of the police power of the State enter into the question when the attempted exercise of the same would result in a violation of the organic law.
In the discussion of the question as to the binding force of subdivision 2, we have proceeded upon the *442assumption that section 49 of the Public Service Act, which we have quoted, is sufficiently comprehensive to authorize the order for the enforcement of said subdivision, provided same had not been obnoxious to the Constitution. An analysis of said section renders it questionable whether it can be fairly given that construction. "While it provides that the Commission may order, for example as applicable to this ease, a street railroad, to construct additional tracks and make such changes, improvements and additions as may “promote the security and convenience of the public ... or secure adequate service or facilities for the transportation of passengers,” these powers are to be construed as subservient to and in harmony with the organic law, for it will not be presumed that the Legislature intended to enact an invalid statute. [Lumber Co. v. Mo. Pac. Ry. Co., 216 Mo. 658; State v. Fawcett, 212 Mo. 729.] A more reasonable construction is that while said section is very broad and contemplates the exercise of many powers in regard to the control of public utilities not heretofore granted, the exercise of these powers was intended to be limited to directing that to be done by the public utility which it is authorized to do under its charter and not that it be compelled, as a prerequisite to a compliance with the order, to procure from the State other rights than those already granted. [Towers v. United Rys. & Elec. Co., 95 Atl. (Md.) 170.]
Scope of Statute. That the Public Service Commission has ample power to order the construction of such sidetracks, switches, cross-overs and terminals as are purety" incidental to the operation of main lines is not questioned; but the Legislature has no constitutional authority, did not intend, and hence the Commission is not empowered, to compel public utilities, in the absence of authority in their charters, to enter new territory by the extension of their lines of roads.
Furthermore, the Public Service Commission, being a creature of the statute, can only exercise such pewers as are expressly conferred on it; and the statute conferring such powers, to authorize action thereunder, *443should clearly define their limits. Nothing should he left to inference or seek refuge in implication or the exercise of a discretion. The language of the New York Court of Appeals in People ex rel. v. Willcox, 200 N. Y. l. c. 431, 94 N. E. l. c. 215, is apposite in this connection; that: “The public service commissions were given extensive powers; hut they should not be extended by implication beyond what may he necessary for their just and reasonable execution. They are not without limits, when directed against the management, or the operations, of railroads, and the commissions cannot enforce a provision of law, unless the authority to do so can he found in the statute. . . . Nor should they reach out for dominion over matters not clearly within the statute.” Under this rule we hold, in addition to the other reasons urged against the operative force of that part of the order under consideration, that the terms of section 49 are not sufficiently definite and explicit to empower respondents to order the appellant to take the initiative in procuring the required consent to authorize the extension of its road 'and that it was not só intended by the Legislature.
City charter, II. The validity of certain sections of the charter of the city of St. Louis is assailed as being in conflict with the Public Service Act. These sections, so far as pertinent to this inquiry, are as follows:
.That the city shall have power “to regulate the construction, maintenance, equipment, operation, service, rates and charges of public utilities, and compel, from time to time, reasonable extensions of facilities for such service. ” [Clause 13, sec. 1, art. 1, Charter, City of St. Louis.]
“The Board of Aldermen shall at all times have full power, to-be exercised by ordinance, over all public utilities now or hereafter existing in the city, and may regulate the charges for the use, service or product thereof and establish whatever requirements may be necessary to secure efficient use, service or products, *444and no terms or conditions contained in any grant shall limit or impair this power.” [Sec. 2, art. 19, Charter, City of St. Louis.]'
While not material to the validity of these sections, it is a matter of historical interest that they were adopted as a part of the new charter of the city of St. Louis which became operative about two years after the enactment of the Public. Service Act. The purpose of the latter was to provide a uniform system throughout the State for the regulation and control of public utilities, and to create and establish a board clothed with ample administrative powers to investigate, hear and determine all-matters concerning the conduct and management of such utilities, whether complaints in regard thereto were submitted by the representatives of the latter or their patrons. In thus providing by a State law a means whereby all questions of the character referred to might be heard and determined, it was evidently contemplated by the Legislature that local regulations, such as municipal charters and ordinances adopted for a like purpose as the State law, should, upon the enactment of the latter, become thereby superseded or abrogated; or, if adopted later than the State law, that they should be inoperative and void, otherwise confusion and the consequent defeat of the purpose of the statutes would result from conflicts of authority which would inevitably arise. While the freeholders in certain municipalities, for example the city of St. Louis, may, under the express authority of the Constitution (Sec. 16,# art. 9), frame and adopt a charter for their government, they do not thereby acquire the right to assume all powers the State may exercise within its limits, but only those incident to it as a municipality or which concern matters of purely local government. Judge Dillon (Mun. Corp. [5 Ed.], sec. 63), in discussing the rule as above announced, says in effect: “While a city may frame a charter for its government as a city, including all that is necessary to its conduct and management as a municipality, it does not thereby incorporate into its government all the power the State has for the protection of *445the rights and the regulation of the duties of the inhabitant's of such city as between themselves.”
We have' several times given express approval to this rule, notably in State ex rel. v. Telephone Go., 189 Mo. 83, where, in defining the meaning of the Constitution in providing that certain cities may frame charters for their own government, we said that “this provision is to be limited as stated in the foregoing rule,” and, further elaborating the application of the doctrine, declared that the Constitution does not “confer unlimited power on the city to regulate by its charter all matters strictly local, for there are many matters local to the city requiring.governmental regulation, which are foreign to the scope of municipal government. In none of the cases that have been before this court bringing into question the charters of St. Louis and Kansas City under the Constitution of 1875 (Sec. 16, art. 9) have we given to the constitutional provision any broader meaning than above indicated.” (Citing many Missouri cases.)
The power of the freeholders of the city of St. Louis in framing and adopting the present charter must be held, when properly exercised, to have been limited as in the rule stated. The control a-nd management of public utilities had then been provided for by the Public Service Commission Act; and such control was not a matter of purely local or municipal concern, but one subject to the State legislative will. The power having been thus classified and defined, the attempt of the framers of the charter to also provide for such control constituted an unwarranted invasion of a province clearly within the purview of the State. In so far, therefore, as clause 13 of section 1 of article 1 and section 2 of article 19 of the present charter of the city of St. Louis attempt to provide for the regulation of public utilities for the management and control of which express provision has been made in the Public Service Act, such clause and sections of said charter are declared to be inoperative and of no effect.
*446In consequence of the foregoing conclusions the 'judgment of the circuit court is reversed and remanded with directions that it enter a judgment setting aside and annulling the order herein, of the Public Service Commission.
All concur; Blair and Williams, JJ., in paragraph two and in the result.